Order entered February 6, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01580-CV

                            MICHAEL LODISPOTO, Appellant

                                               V.

                                   ADI RUVOLO, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-03660-2012

                                           ORDER
       We GRANT appellee’s January 30, 2013 unopposed motion for an extension of time to

file a brief. Appellee shall file her brief on or before March 18, 2013. We caution appellee that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE